DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5-10, and 12-20 in the reply filed on 10/28/22 is acknowledged.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US pat 9620494).
	With respect to claim 16, Son et al. teach a semiconductor package, comprising (see figs. 1-24, particularly fig. 20 and associated text): 
a base substrate 201,203b comprising a wiring pattern 207,205b; 
an interposer substrate 203a,210 comprising a plurality of lower redistribution patterns (bottom part of 205a) disposed on different levels and electrically connected to the wiring pattern, and further comprising a plurality of upper redistribution patterns (216 and upper part of 205a) electrically connected to the plurality of lower redistribution patterns, the interposer substrate disposed on the base substrate; and 
a semiconductor structure 240 disposed on the interposer substrate, and electrically connected to the plurality of upper redistribution patterns, 
wherein an uppermost upper redistribution pattern among the plurality of upper redistribution patterns comprises an upper connection pad 216 protruding from an upper surface of the interposer substrate, 
at least one of the plurality of upper redistribution patterns, disposed below the upper connection pad comprises a landing pad (upper part of 205a) that is overlapped by the upper connection pad 116 , and 
a maximum width of the upper connection pad is smaller than a maximum width of the landing pad.  
With respect to claim 18, Son et al. teach the upper connection pad comprises a body layer, and a barrier layer 244 disposed on the body layer, wherein a thickness of the barrier layer is smaller than a thickness of the body layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US pat 9620494).
With respect to claim 17, Son et al. fail to teach the ranges for the maximum widths of the upper connection pad and the landing pad.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the maximum widths of the upper connection pad and the landing pad through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

 
Allowable Subject Matter
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 5-10, 12-15, and 19-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814